ROBERT L. BLAND, Judge,
dissenting.
The subrogee claimant in this case has a remedy at law. Subsection 7, of section 14 of the court act expressly excludes from the jurisdiction of this court claims for which a proceeding may be maintained by or on behalf of a claimant in the courts of the state. I do not think that the court of claims should assume to exercise jurisdiction when it is expressly excluded, as is the case in the instant claim, as I see it. Without any consideration of the claim upon its merits, I respectfully record this dissent.